DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendments filed on 04/28/2022.  As directed by the amendment: claims 11 – 17 have been amended.  Thus, claims 1 – 24 are presently pending in this application.

Claim Objections
All previous objections have been overcome by Applicant’s amendments.

Double Patenting
All previous rejections have been overcome by the Terminal Disclaimer filed on 04/28/2022.

Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts found during examination are: Karlsson (U.S. 2005/0261634), Knight (U.S. 2006/0184117), and Diller (U.S. 7,195,616).
Regarding claim 1, prior arts do not teach a dose limiter which is situated between the transmission sleeve and the coupling sleeve and which is threadedly engaged with the interior of the transmission sleeve and secured with regard to rotation on the coupling sleeve, such that during dose setting the dose limiter is axially displaced in the transmission sleeve via its threaded engagement with the transmission sleeve, and during dose delivery, the transmission sleeve, the dose limiter and the coupling sleeve rotate synchronically around the longitudinal axis of the pen and the dose limiter maintains its axial position relative to the coupling sleeve, whereby a thrust sleeve undergoes an axial displacement without rotation to inject the fluid product.
Regarding claim 8, prior arts do not teach a dose limiter which is situated on the inner side of the first sleeve and which is threadedly engaged with the interior of the first sleeve and secured with regard to rotation around the longitudinal axis on the coupling sleeve; and such that during dose setting the dose limiter is axially displaced in the first sleeve via its threaded engagement with the first sleeve, and during dose delivery, the first sleeve, the dose limiter and the coupling sleeve rotate synchronically around the longitudinal axis of the pen and the dose limiter maintains its axial position relative to the coupling sleeve, while a thrust sleeve is driven and undergoes an axial displacement without rotation to inject the medicament.
Regarding claim 18, cited prior arts do not teach said dose limiting arrangement comprising a threaded element situated between the inner side of the first sleeve and the coupling sleeve which is threadedly engaged with the interior of the first sleeve and secured with regard to rotation around the longitudinal axis on the coupling sleeve, said threaded element further comprising a stop surface; and such that during dose setting the threaded element is axially displaced in the first sleeve via its threaded engagement with the first sleeve, and during dose delivery, the first sleeve, the threaded element and the coupling sleeve rotate synchronically around the longitudinal axis of the pen and the threaded element maintains its axial position relative to the coupling sleeve, while a thrust sleeve is driven and undergoes an axial displacement to inject the medicament.
Claims 2 — 7, 9-17, and 19 — 24 are allowed due to their dependency on claims 1, 8, or 18.
Further, reasons for allowance in the parent application (16/119,307) are further adopted as parts of reasons for the indication of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783   
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                                     /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783